In a proceeding pursuant to article 4 of the Family Court Act, the defendant appeals from an order of the Family Court, Nassau County (as corrected), dated April 11, 1977, which, inter alia, awarded child support and alimony in the total amount of $110 per week. Order modified, on the facts, by reducing the award for alimony and child support to $85 per week. As so modified,, order affirmed, without costs or disbursements. In our opinion the award was excessive to the extent indicated herein. Martuscello, J. P., Titone, Shapiro and O’Connor, JJ., concur.